DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Allison Dietrich on 6/17/2021.

The application has been amended as follows: 
8. (Currently Amended) The actuator of claim 2, wherein the plate comprises a plurality of layers, each layer having a width along the first direction, a length along the second direction, and a thickness along a third direction perpendicular to both the first direction and the second direction, the plurality of layers being layered along the third direction.

Allowable Subject Matter
Claims 2-21 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 2, 18, and 21 recite the unique feature of the plate having a width, WT, along a first direction at a first edge of the plate, the first edge being parallel to the first direction, and a length, LT, along a second direction orthogonal to the first direction, where WT is less than LT.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653